         Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

         Plaintiff

            v.                                                  Civil Action No. 6:20-CV-00064

 SAMSUNG ELECTRONICS CO. LTD. and                                 JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

         Defendants.




                            STIPULATED PROTECTIVE ORDER

       WHEREAS, Plaintiff Nordic Interactive Technologies LLC (“Nordic” or “Plaintiff”),

Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively

“Samsung” or “Defendants”), hereafter referred to as “the Parties,” believe that certain information

that is or will be encompassed by discovery demands by the Parties involves the production or

disclosure of trade secrets, confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in

       part, any document, information, or material that constitutes or includes, in whole or in

       part, confidential or proprietary information or trade secrets of the Party or a Third Party

                                                 1
          Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 2 of 19




         to whom the Party reasonably believes it owes an obligation of confidentiality with respect

         to such document, information, or material (“Protected Material”). The “Producing Party”

         is the Party producing any information, and the “Receiving Party” is any Party receiving

         information. Protected Material shall be designated by the Party producing it by affixing a

         legend or stamp on           such document, information, or material            as follows:

         “CONFIDENTIAL,” “RESTRICTED CONFIDENTIAL - ATTORNEYS’ EYES

         ONLY,” or “RESTRICTED CONFIDENTIAL - SOURCE CODE.” The designation shall

         be placed clearly on each page of the Protected Material (except deposition and hearing

         transcripts) for which such protection is sought. For deposition and hearing transcripts, the

         designation shall be placed on the cover page of the transcript (if not already present on the

         cover page of the transcript when received from the court reporter) by each attorney

         receiving a copy of the transcript after that attorney receives notice of the designation of

         some or all of that transcript.

2.       Any document produced before issuance of this Order with the designation “Confidential”

         or “Confidential - Attorneys’ Eyes Only” shall receive the same treatment as if designated

         “RESTRICTED CONFIDENTIAL - ATTORNEYS’ EYES ONLY” under this Order,

         unless and until such document is redesignated to have a different classification under this

         Order.

3.       With respect to documents, information, or material designated “CONFIDENTIAL,”

         “RESTRICTED CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “RESTRICTED

         CONFIDENTIAL - SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the




     1
     The term “DESIGNATED MATERIAL” is used throughout this Protective Order to refer to
the class of materials designated as “CONFIDENTIAL,” “RESTRICTED CONFIDENTIAL -
                                                   2
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 3 of 19




     provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

     all documents, electronically stored information, discovery responses, and/or things as

     defined by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition

     testimony, or documents marked as exhibits or for identification in depositions and

     hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d) affidavits;

     and (e) stipulations. All copies, reproductions, extracts, digests, and complete or partial

     summaries prepared from any DESIGNATED MATERIALS shall also be considered

     DESIGNATED MATERIAL and treated as such under this Order.

4.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED

     CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

     - SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

     documents, information, or material that has not been designated as DESIGNATED

     MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

     treatment. Any Party that inadvertently or unintentionally produces Protected Material

     without designating it as DESIGNATED MATERIAL may request destruction of that

     Protected Material by notifying the recipient(s), as soon as reasonably possible after the

     Producing Party becomes aware of the inadvertent or unintentional disclosure, and

     providing replacement Protected Material that is properly designated. The recipient(s) shall

     then destroy the original together with all copies of the inadvertently or unintentionally

     produced Protected Materials, including any and all documents, information, or material

     containing information or extracts derived from or based on the Protected Materials.




ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL - SOURCE CODE,” both
individually and collectively.
                                                3
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 4 of 19




5.   “CONFIDENTIAL” documents, information, and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating Party,

     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action, and employees assigned to and reasonably
            necessary to assist such in-house counsel in the litigation of this Action;

     (d)    up to and including three (3) designated representatives of each of the Parties to the
            extent reasonably necessary for the litigation of this Action, except that either Party
            may in good faith request the other Party’s consent to designate one or more
            additional representatives, the other Party shall not unreasonably withhold such
            consent, and the requesting Party may seek leave of Court to designate such
            additional representative(s) if the requesting Party believes the other Party has
            unreasonably withheld such consent; and before access is given, each designated
            representative has completed the Undertaking attached as Appendix A hereto and
            the same is served upon the Producing Party with a detailed description of the daily
            job-related tasks of the designated representative at least ten (10) days before access
            to the Protected Material is to be given to that designated representative, to allow
            the Producing Party to notify the Receiving Party in writing that it objects to
            disclosure of Protected Material to the designated representative. The Parties agree
            to promptly meet and confer in good faith, either in person or telephonically, to
            resolve any such objection. If the Parties are unable to resolve any objection, the
            objecting Party may file a motion with the Court within fifteen (15) days of the
            notice, or within such other time as the Parties may agree, seeking a protective order
            with respect to the proposed disclosure. The objecting Party shall have the burden
            of proving the need for a protective order. No disclosure shall occur until all such
            objections are resolved by agreement or Court order;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party
            or an affiliate of a Party) retained for the purpose of this litigation, provided that:
            (1) such consultants or experts are not presently employed by the Parties hereto for
            purposes other than as a consultant for litigation(s); (2) before access is given, the
            consultant or expert has completed the Undertaking attached as Appendix A hereto
            and the same is served upon the Producing Party with: (i) the individual’s name and
            business title; (ii) business address; (iii) business or profession; (iv) a current
            curriculum vitae; (v) any previous or current relationship (personal or professional)
            with any Party; and (vi) a list of other cases in which the individual has testified (at
            trial or deposition) within the last four (4) years at least ten (10) days before access

                                               4
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 5 of 19




            to the Protected Material is to be given to that consultant or expert, to allow the
            Producing Party to notify the Receiving Party in writing that it objects to disclosure
            of Protected Material to the consultant or expert. The Parties agree to promptly meet
            and confer, either in person or telephonically, in good faith to resolve any such
            objection. If the Parties are unable to resolve any objection, the objecting Party may
            file a motion with the Court within fifteen (15) days of the notice, or within such
            other time as the Parties may agree, seeking a protective order with respect to the
            proposed disclosure. The objecting Party shall have the burden of proving the need
            for a protective order. No disclosure shall occur until all such objections are
            resolved by agreement or Court order;

     (f)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action. All such
            litigation support service providers shall complete the Undertaking attached as
            Appendix A hereto before access to such Protected Materials is provided. For
            avoidance of doubt, an Undertaking executed by a member of the litigation support
            services provider applies to all employees of such litigation support service
            provider;

     (g)    the Court and its personnel;

     (h)    any witness in a deposition or trial providing sworn testimony where the use of such
            Protected Materials is necessary for the purpose of examining that witness. Parties
            shall give the other parties notice if they reasonably expect a deposition, hearing or
            other proceeding to include Protected Material so that the other parties can ensure
            that only authorized individuals who have signed the Undertaking attached hereto
            as Appendix A are present at those proceedings. Use of Protected Materials with a
            witness shall be subject to the limitations outlined in Paragraph 14 herein;

     (i)    any mediator who is assigned to hear this matter, and his or her staff, subject to the
            agreement to maintain confidentiality to the same degree as required by this
            Protective Order; and

     (j)    an author, signatory, or prior recipient of the document or the original source of the
            CONFIDENTIAL information. Such person shall be given access only to the
            specific document or information therein.

6.   A Party shall designate documents, information, or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information, or material contains confidential

     or proprietary information, or trade secrets of the Party or a Third Party to whom the Party




                                              5
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 6 of 19




     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information, or material.

7.   Documents, information, or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose. Any person or entity who obtains access to DESIGNATED

     MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

     duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

     portion thereof except as may be reasonably necessary in the litigation of this Action. Any

     such copies, duplicates, extracts, summaries or descriptions shall be classified

     DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.   To the extent a Producing Party believes that certain Protected Material qualifying to be

     designated “CONFIDENTIAL” is so sensitive that its dissemination deserves even further

     limitation, the Producing Party may designate such Protected Material “RESTRICTED

     CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or to the extent such Protected

     Material includes computer source code and/or live data (that is, data as it exists residing

     in a database or databases) (“Source Code Material”), the Producing Party may designate

     such Protected Material as “RESTRICTED CONFIDENTIAL - SOURCE CODE.” A

     Party’s agreement to the entry of this Protective Order shall not be deemed an admission

     that the Party has relevant Source Code Material or that the Party must produce Source

     Code Material in this lawsuit.




                                              6
           Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 7 of 19




9.        For Protected Material designated “RESTRICTED CONFIDENTIAL - ATTORNEYS’

          EYES ONLY,” access to, and disclosure of, such Protected Material shall be limited to

          individuals listed in paragraphs 5(a-b) and (e-j).

10.       For Protected Material designated “RESTRICTED CONFIDENTIAL - SOURCE CODE,”

          the following additional restrictions apply:

          (a)    access to a Party’s Source Code Material shall be provided only on one (1)
                 “standalone” secured computer (that is, the computer may not be linked to any
                 network, including a local area network (“LAN”), an intranet or the Internet) (the
                 “Source Code Computer”). The Source Code Computer may be connected to a
                 printer, solely for the limited purposes permitted pursuant to paragraph 10(h)
                 below. Additionally, the Source Code Computer may only be located at the offices
                 of the Producing Party’s outside counsel. The Producing Party shall also be entitled
                 to visually monitor the Receiving Party’s activities in the Source Code Material
                 viewing room from outside such room, through a glass wall or window, so long as
                 the Producing Party cannot hear the Receiving Party or see the contents of the
                 Receiving Party’s notes or the display of the Source Code Computer. The Receiving
                 Party shall maintain a log of all persons accessing the Source Code Material on
                 behalf of a Receiving Party; the Producing Party shall have the right to confirm the
                 identities of persons accessing such Source Code Material by inspecting and
                 photocopying government-issued photo identification for inclusion in such log; and
                 shall separately have a reasonable right of inspection to ensure that no one
                 inspecting Source Code Material is permitted in the secure facility while in
                 possession of any electronic device or device capable of receiving, recording, or
                 retransmitting any electronic signals. Notwithstanding any of the above, a
                 Producing Party may waive any of the requirements provided by this paragraph;

          (b)    the Receiving Party’s access to Source Code Material shall be limited to outside
                 counsel and up to three (3) outside consultants or experts 2 (i.e., not existing
                 employees or affiliates of a Party or an affiliate of a Party) retained for the purpose
                 of this litigation and approved to access such Protected Materials pursuant to
                 paragraph 5(e) above. A Receiving Party wishing to review Source Code Material
                 shall specifically identify up to three (3) individuals that are outside counsel,
                 experts, or consultants otherwise authorized under this Protective Order to access
                 Protected Materials designated “RESTRICTED CONFIDENTIAL -
                 ATTORNEYS’ EYES ONLY,” to have access to a Producing Party’s Source Code
                 Material, at least ten (10) business days prior to any proposed review thereof. Prior

      2
     For the purposes of this paragraph, an outside consultant or expert is defined to include the
outside consultant’s or expert’s clerical staff (i.e., those individuals not engaged in the substantive
review of Source Code Material). But, each person that reports to an outside consultant or expert
who substantively reviews the Source Code Material will be subject to the disclosure requirements
of Paragraph 5(e) and will count as a separate consultant/expert.
                                                    7
 Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 8 of 19




      to the first inspection of any requested Source Code Material, the Receiving Party
      shall provide ten (10) business days’ notice of the Source Code Material that it
      wishes to inspect. The Receiving Party shall provide five (5) business days’ notice
      prior to any additional inspection. When requesting inspection of a Party’s Source
      Code Material, the Receiving Party shall identify the up to three (3) persons
      permitted above who will inspect the Producing Party’s Source Code Material on
      behalf of a Receiving Party, including without limitation members of a Receiving
      Party’s outside law firm;

(c)   Notwithstanding Section (b) above, either Party may in good faith request the other
      Party’s consent to designate one or more additional outside consultants or experts,
      the other Party shall not unreasonably withhold such consent, and the requesting
      Party may seek leave of Court to designate such additional outside consultant(s) or
      expert(s) if the requesting Party believes the other Party has unreasonably withheld
      such consent; and before access is given, each outside consultants or experts has
      completed the Undertaking attached as Appendix A hereto and the same is served
      upon the Producing Party with (i) the individual’s name and business title; (ii)
      business address; (iii) business or profession; (iv) a current curriculum vitae; (v)
      any previous or current relationship (personal or professional) with any Party; and
      (vi) a list of other cases in which the individual has testified (at trial or deposition)
      within the last four (4) years at least ten (10) days before access to the Protected
      Material is to be given to that outside consultant or expert, to allow the Producing
      Party to notify the Receiving Party in writing that it objects to disclosure of
      Protected Material to the outside consultant(s) or expert(s). The Parties agree to
      promptly meet and confer in good faith, either in person or telephonically, to
      resolve any such objection. If the Parties are unable to resolve any objection, the
      objecting Party may file a motion with the Court within fifteen (15) days of the
      notice, or within such other time as the Parties may agree, seeking a protective order
      with respect to the proposed disclosure. The objecting Party shall have the burden
      of proving the need for a protective order. No disclosure shall occur until all such
      objections are resolved by agreement or Court order;

(d)   Source Code Material shall be made available for inspection between the hours of
      9:00 a.m. and 5:00 p.m., local time, on business days (i.e., weekdays that are not
      Federal holidays). However, upon reasonable notice from the Receiving Party, the
      Producing Party shall make reasonable efforts to accommodate the Receiving
      Party’s request for access to the Source Code Computer outside of normal business
      hours. The Parties agree to cooperate in good faith such that maintaining the
      Producing Party’s Source Code Material at the offices of its outside counsel shall
      not unreasonably hinder the Receiving Party’s ability to efficiently and effectively
      conduct the prosecution or defense of this Action;

(e)   the Producing Party shall provide the Receiving Party with information explaining
      how to start, log on to, and operate the Source Code Computer in order to access
      the produced Source Code Material on the Source Code Computer;



                                         8
 Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 9 of 19




(f)   the Producing Party will produce Source Code Material in computer searchable
      format on the stand-alone computer(s) as described above. The Source Code
      Computer shall have tools installed sufficient to review and search the Source Code
      Material as requested by the Receiving Party and approved by the Producing Party.
      Absent agreement of the Producing Party or order of the Court, the Receiving Party
      shall not at any time use any compilers, interpreters, or simulators in connection
      with the Producing Party’s Source Code Material. In the event the Receiving Party
      requests commercially available software tools for viewing and searching Source
      Code Material to be installed on the Source Code Computer, the Receiving Party
      must identify those tools and provide the Producing Party with licensed copies of
      the software tool(s), at the Receiving Party’s expense, at least fourteen (14)
      calendar days in advance of a scheduled inspection. Within the fourteen (14) day
      period, a Producing Party may object in writing to the installation of any software
      tool, explaining why the tool should not be installed on the Source Code Computer.
      The Producing Party and Receiving Party shall promptly meet and confer in good
      faith to resolve any disputes regarding the configuration of the Source Code
      Computer or the Source Code Review Room;

(g)   during its review, the Receiving Party shall not copy, remove, or otherwise transfer
      any portion of the Source Code Material onto any recordable media or recordable
      device. The Receiving Party is prohibited from bringing outside electronic devices
      inside the Source Code Material viewing room, including but not limited to laptops
      thumb drives, hard drives, tape drives, modems, modem cards, floppy drives, zip
      drives, cameras, voice recorders or any other electronic device. A separate breakout
      room will be provided where the Receiving Party can leave their personal
      electronics (e.g., personal mobile phone) prior to entering the Source Code Material
      viewing room;

(h)   except as provided herein, no person shall copy, e-mail, transmit, upload,
      download, print, photograph, or otherwise duplicate any portion of the designated
      Source Code Material. The Receiving Party shall print only such limited portions
      of the Source Code Materials and shall not request paper copies for the purpose of
      reviewing Source Code Material. In no event may the Receiving Party print more
      than 30 consecutive pages (printed on standard US 8 1/2” x 11” paper with 1”
      margins, double-spaced, 12 point Times New Roman font with default character
      spacing, heretofore “Standard Pages”), or more than 250 Standard Pages total, of
      Source Code Material without prior written approval of the Producing Party. Upon
      the Receiving Party’s printing any portions of Source Code Material, such printed
      pages shall be collected by the Producing Party. The Producing Party shall Bates
      number, copy and label “RESTRICTED CONFIDENTIAL - SOURCE CODE”
      any pages printed by the Receiving Party, and return them to the Receiving Party
      within seven (7) business days of printing unless objected to. If the Producing Party
      objects based on a good-faith belief that the production violates the provisions of
      this Protective Order, the Parties shall make good faith efforts to resolve the dispute,
      and failing such resolution, the Receiving Party may move the Court to quash the
      objection, wherein the Producing Party will bear the burden of proving the
      sufficiency of the objection;

                                         9
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 10 of 19




      (i)    a Receiving Party may include excerpts of Source Code Material in a pleading,
             exhibit, expert report, discovery document, deposition transcript, other Court
             document (collectively, “Court Documents”), provided that each Court Document
             is appropriately designated as “RESTRICTED CONFIDENTIAL - SOURCE
             CODE” under this Order, restricted to those who are entitled to have access to it as
             specified herein, and, if filed with the Court, filed under seal in accordance with the
             Court’s rules, procedures and orders;

      (j)    to the extent portions of Source Code Material are used in a Court Document, either
             (1) the entire Court Document will be stamped and treated as “RESTRICTED
             CONFIDENTIAL - SOURCE CODE” or (2) those pages containing Source Code
             Material will be separately designated and treated as “RESTRICTED
             CONFIDENTIAL - SOURCE CODE”;

      (k)    if the Receiving Party’s outside counsel, consultants, or experts obtain printouts or
             photocopies of Source Code Material, the Receiving Party shall ensure that such
             outside counsel, consultants, or experts keep the printouts or photocopies in a
             secured locked area in the offices of such outside counsel, consultants, or expert.
             The Receiving Party may also temporarily keep the printouts or photocopies at: (i)
             the Court for any proceedings(s) relating to the Source Code Material, for the dates
             associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
             the Source Code Material are taken, for the dates associated with the deposition(s);
             and (iii) any intermediate location reasonably necessary to transport the printouts
             or photocopies (e.g., a hotel prior to a Court proceeding or deposition). Source Code
             Material, whatever form, including as an excerpt or in notes, shall not be
             transmitted (e.g., by e-mail) or taken outside the territorial United States or be made
             the subject of a “deemed” export within the meaning of US export control laws,
             without the express prior written consent of the Producing Party; and

      (l)    a Producing Party’s Source Code Material may only be transported by the
             Receiving Party at the direction of a person authorized under paragraph 10(b) above
             to another person authorized under paragraph 10(b) above, on paper via hand carry,
             Federal Express or other similarly reliable courier, except as provided in paragraph
             10(k). The Producing Party may also provide Source Code Material on a stand-
             alone computer at a deposition or a Court proceeding upon a reasonable request by
             the Receiving Party, which request shall not be unreasonably denied by the
             Producing Party.

11.   Any person on behalf of the Plaintiff permitted to receive the Defendants’ Protected

      Material that is designated “RESTRICTED CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY” and/or “RESTRICTED CONFIDENTIAL - SOURCE CODE” (collectively

      “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, has access to, or otherwise

      learns, in whole or in part, HIGHLY SENSITIVE MATERIAL under this Order shall not,

                                               10
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 11 of 19




      prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

      application pertaining to the subject matter of the information disclosed in DESIGNATED

      MATERIAL on behalf of the receiving Party or its acquirer, successor, predecessor, or

      other affiliate during the pendency of this Action and for two (2) years after its conclusion,

      including any appeals. Nothing in this Section shall prevent any attorney from sending non-

      confidential prior art to an attorney involved in patent prosecution for purposes of ensuring

      that such prior art is submitted to the U.S. Patent and Trademark Office (or any similar

      agency of a foreign government) to assist a patent applicant in complying with its duty of

      candor. Nothing in this provision shall prohibit any attorney of record in this litigation from

      discussing with his/her client any aspect of this case that is reasonably necessary for the

      prosecution or defense of any claim or counterclaim in this litigation. Nothing in this

      provision shall apply to reexamination proceedings, inter partes review, covered business

      method review, or post grant review, except that such prosecution bar shall extend to direct

      or indirect assistance and/or direct or indirect participation in discussions relating to

      drafting or amending claims in reexamination, inter partes review, covered business

      method review, or post grant review proceedings. To ensure compliance with the purpose

      of this provision, an “Ethical Wall” will be created between those persons with access to

      HIGHLY SENSITIVE MATERIAL and any individuals who may be involved in the

      prohibited activities.

12.   Nothing in this Order shall require production of documents, information, or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information, or

      other material subject to a claim of attorney-client privilege, work product doctrine, or



                                                11
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 12 of 19




      other privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information, or other material it reasonably believes are protected

      under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

      immunity may obtain the return of such documents, information, or other material by

      promptly notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information, or other material. The recipient(s) shall

      gather and return all copies of such documents, information, or other material to the

      Producing Party, except for any pages containing privileged or otherwise protected

      markings by the recipient(s), which pages shall instead be destroyed and certified as such

      to the Producing Party.

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information, and

      material to protect against disclosure to any unauthorized persons or entities.

14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to

      have access to the DESIGNATED MATERIAL by virtue of his or her employment with

      the designating Party, (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information, (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary



                                               12
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 13 of 19




      course of business, seen such DESIGNATED MATERIAL, (iv) a current or former officer,

      director or employee of the designating Party or a current or former officer, director or

      employee of a company affiliated with the designating Party, (v) counsel for a Party,

      including outside counsel and in-house counsel (subject to paragraph 9 of this Order), (vi)

      an independent contractor, consultant, and/or expert retained for the purpose of this

      litigation authorized under paragraph 5(e), (vii) court reporters and videographers, (viii)

      the Court, or (ix) other persons entitled hereunder to access to DESIGNATED

      MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons

      unless prior authorization is obtained from counsel representing the Producing Party or

      from the Court.

15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a final

      deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion   thereof    as   “CONFIDENTIAL,”          “RESTRICTED         CONFIDENTIAL           -

      ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL - SOURCE CODE”

      pursuant to this Order. Access to the deposition or hearing transcript so designated shall be

      limited in accordance with the terms of this Order. Until expiration of the 30-day period,

      the entire deposition or hearing transcript shall be treated as “RESTRICTED

      CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”

16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing Party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to



                                                13
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 14 of 19




      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information, or

      material, such confidential portions shall be redacted to the extent necessary and the

      pleading or exhibit filed publicly with the Court.

17.   This Order applies to pretrial discovery. Any use of Protected Material at trial shall be

      governed by a separate agreement or order. Nothing in this Order shall be deemed to

      prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the

      trial of this Action, or from using any information contained in DESIGNATED

      MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

18.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

19.   Each outside consultant, expert, or designated representative to whom DESIGNATED

      MATERIAL is disclosed in accordance with the terms of this Order shall be advised by

      counsel of the terms of this Order, shall be informed that he or she is subject to the terms

      and conditions of this Order, and shall sign an acknowledgment that he or she has received



                                                14
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 15 of 19




      a copy of, has read, and has agreed to be bound by this Order. A copy of the

      acknowledgment form is attached as Appendix A.

20.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “RESTRICTED CONFIDENTIAL - ATTORNEYS’

      EYES ONLY” any documents, information, or other material, in whole or in part, produced

      or given by such Third Parties. The Third Parties shall have ten (10) days after production

      of such documents, information, or other materials to make such a designation. Until that

      time period lapses or until such a designation has been made, whichever occurs sooner, all

      documents, information, or other material so produced or given shall be treated as

      “CONFIDENTIAL” in accordance with this Order.

22.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts, or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda or work product of the Parties and materials

      which have been admitted into evidence in this Action), shall be destroyed, except that

      outside counsel for each Party may maintain for its files one copy of each pleading filed

      with the Court, each deposition transcript together with the exhibits marked at the

      deposition, one copy of each piece of correspondence, one copy of all expert reports, and

      one copy of all discovery responses which contain or refer to DESIGNATED MATERIAL.



                                              15
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 16 of 19




      The Receiving Party shall verify the destruction by affidavit furnished to the Producing

      Party, upon the Producing Party’s request. This paragraph does not prevent a Party’s

      outside counsel from preserving its attorney work product, including memoranda and

      notes, relating to this case.

23.   The failure to designate documents, information, or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information, and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

24.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      Party and has been unable to resolve the matter by agreement, may move the Court for

      such relief as may be appropriate in the circumstances. Pending disposition of the motion

      by the Court, the party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

25.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information, and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary

      and confidential nature of the documents, information, or other material or its contents.

26.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.



                                                16
       Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 17 of 19




27.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action and (b) to apply for

      additional protection of DESIGNATED MATERIAL.




 SIGNED on August 1, 2020




                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE




                                               17
      Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 18 of 19




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

      Plaintiff

         v.                                                  Civil Action No. 6:20-CV-00064

 SAMSUNG ELECTRONICS CO. LTD. and                              JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

      Defendants.




                          APPENDIX A
       UNDERTAKING OF EXPERTS, CONSULTANTS, OR DESIGNATED
                  REPRESENTATIVES REGARDING
                       PROTECTIVE ORDER


     I, __________________________, declare that:

1.   My address is ______________________________________________________. My

     current employer is __________________________________________________. My

     current occupation is ________________________________________________.

2.   I have received a copy of the Protective Order in this action. I have carefully read and

     understand the provisions of the Protective Order.

3.   I will comply with all of the provisions of the Protective Order. I will hold in confidence,

     will not disclose to anyone not qualified under the Protective Order, and will use only for

     purposes     of this   action   any information      designated   as   “CONFIDENTIAL,”

                                             18
       Case 6:20-cv-00064-ADA Document 27 Filed 08/01/20 Page 19 of 19




       “RESTRICTED CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “RESTRICTED

       CONFIDENTIAL - SOURCE CODE” that is disclosed to me.

4.     Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “RESTRICTED CONFIDENTIAL - ATTORNEYS’

       EYES ONLY,” or “RESTRICTED CONFIDENTIAL - SOURCE CODE” that came into

       my possession, and all documents and things that I have prepared relating thereto, to the

       outside counsel for the party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.



       I declare under penalty of perjury that the foregoing is true and correct.



Signature

Date




                                                19
